Case 2:19-cr-00642-VAP Document 9' Filed 10/22/19 Page 1lof1 Page ID #119

 

 

 

 

 

Memorandum |
Subject: , Date:
United States v. Imaad Shah Zuberi October 22, 2019
To: From: on Z ay
er co <

KIRY K. GRAY DANIEL J. O° BR N re Oy tn
Clerk, United States District Court Assistant United States Afotneye, oO
Central District of California Criminal Division ees nn

\ 4B

TO,
a oc e B

For purposes of determining whether the above-referenced matter, being filed on October oi ®,
2019:

(a) should be assigned to the Honorable André Birotte Jr., it
Cis
Xx] is not

a matter that was pending in the United States Attorney’s Office on or before August 8,
2014, the date the Honorable André Birotte Jr. resigned from his position as the United
States Attommey for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
Cl is
Xd is not

(1) a matter pending in the National Security Section or one in which the National

Security Section has previously been involved; or (2) a matter in which current Assistant
United States Attorney Patrick Fitzgerald is or has been personally involved or on which
he has personally consulted while aaa in pe OGAO-

SLE

Asked vJ. O7BRIEN ee.
Assistant United States Attorney _
Criminal Division

 

 
